DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-14, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schuessler (US 6196466 B1).
Regarding claim 1, Schuessler teaches a method for decoding data packet comprising: retrieving, by a processor, header data and encoded data from a data packet received from a storage media (S10); parsing, by the processor, the encoded data to categorize a plurality of binary bits in the encoded data into a plurality of encoded data portions based on at least the header data (S11, S12); determining, by the processor, a plurality of decoding schemes to decode the plurality of encoded data portions based on the header data (Base 10 or Base 28); and decoding, by the processor, at least one of the plurality of encoded data portions using the plurality of decoding schemes to generate at least one of a first data portion and a second data portion (S13, S14), wherein a first encoded data portion of the plurality of encoded data portions is decoded using a first decoding scheme of the plurality of decoding schemes  (S13) and a second encoded data portion of the plurality of encoded data portions is decoded using a second decoding scheme of the plurality of decoding schemes different from the first decoding scheme (S14).
Regarding claim 2, Schuessler teaches wherein the first encoded data portion is encoded using a first encoding scheme and the second encoded data portion is encoded using a second encoding scheme (Base 10, Base 28), wherein the first encoding scheme is determined in response to determining that a count of characters in the first data portion is a multiple of an integer in a first range between a first threshold count value and a second count threshold value (S10, count is always a multiple of 1).
Regarding claim 3, Schuessler teaches wherein parsing, by the processor, the encoded data further comprises: retrieving a binary bit of the plurality of binary bits from the encoded data; and categorizing the binary bit into an encoded data portion of the plurality of encoded data portions based on one or more characteristics associated with the binary bit (S10), wherein the one or more characteristics includes a position of the binary bit in the encoded data that is representative of semantic information associated with the binary bit (S10), and wherein the semantic information associated with the position of each of one or more characters in the encoded data comprises a shipping number, a service level, an identifier number, and a zip code (Col. 5 Lines 51-67).
Regarding claim 4, Schuessler teaches wherein the storage media corresponds to at least one of a print media, or a Radio Frequency (RF) tag (Fig. 3).
Regarding claim 5, Schuessler teaches further comprising: categorizing a first set of binary bits of the encoded data into the first encoded data portion and a second set of binary bits of the encoded data into the second encoded data portion (S10); and determining that the first set of binary bits in the first encoded data portion and the second set of binary bits in the second encoded data portion are generated by encoding a first set of characters in the first data portion and a second set of characters in the second data portion using the first encoding scheme and the second encoding scheme, respectively (S10-S14).
Regarding claims 9-14 and 18-20, these claims are analogous to the claims above and are therefore also taught by Schuessler.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuessler in view of Byun et al. (US 2010/0065636 A1).
Regarding claims 6-8, Schuessler lacks the details of the type and content of the encoding.
Byun teaches further comprising determining a data category based on the header data, wherein the data category is at least one of: shipping number or SKU [0013]; wherein the first decoding scheme is a Uniform Resource Names (URN) 40 decoding scheme, and wherein the second decoding scheme is a URN 40 lite decoding scheme; and wherein the first encoding scheme is a Uniform Resource Names (URN) 40 encoding scheme, and wherein the second encoding scheme is a URN 40 lite encoding scheme [0049].
Therefore it would have been obvious to one of ordinary skill to use the encoding schemes as taught by Byun because it allows for the most efficient processing of the data (paragraph 0079 of Byun.)
Regarding claims 15-17, these claims are analogous to the claims above and are therefore also taught by Schuessler in view of Byun.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876